Court of Appeals
                                           Third District of Texas
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND. JUSTICE                       12^
                                          March-r,2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-10-00128-CV
         Trial Court Case Number:    I)-1 -GN-09-000309

Style:    Gilbert Gomez
          v. Texas Education Agency, Educator Certification and Standards Division, and Robert
          Scott, Commissioner of Education, in his Official Capacity


Dear Honorable Vclva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

       Joint Exhibit 1 (administrative record), Joint Exhibit 2 (CD, sides A and B) and Court
Exhibit 1 (CD, sides A and B).




                                                      Very truly yours.




                                                    Jeffrey D. Kyle, Clerk
                                              Filed in The District Court
                                                of Travis County, Texas

                                                    MAR 12 20)5
                                              At                                  -7*^£>-
                                                                             M.
                                              Velva L Price, District Clerk